 



EXHIBIT 10.3
WORTHINGTON INDUSTRIES, INC.
2006 EQUITY INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS
RESTRICTED STOCK AWARD AGREEMENT ISSUED TO
[INSERT GRANTEE’S NAME]
Worthington Industries, Inc. (“Company”) and its shareholders believe that their
business interests are best served by extending to you an opportunity to earn
additional compensation based on the growth of the Company’s business. To this
end, you have been granted restricted common shares, without par value
(“Shares”), of the Company (“Restricted Stock”), subject to the terms and
conditions described in the Worthington Industries, Inc. 2006 Equity Incentive
Plan for Non-Employee Directors (“Plan”) and this Restricted Stock Award
Agreement (“Award Agreement”).
This Award Agreement describes many features of your Restricted Stock and the
conditions you must meet before the restrictions on your Restricted Stock will
lapse. Any capitalized terms not otherwise defined in this Award Agreement have
the same meanings as in the Plan.
To ensure you fully understand the terms and conditions of your Restricted
Stock, you should:

  •   Read the Plan and this Award Agreement carefully; and     •   Contact Dale
T. Brinkman at 614-438-3001 if you have any questions about your Restricted
Stock.

Also, no later than [Insert Date that is 30 Days After Grant Date], you must
return a signed copy of the Award Agreement to:
Dale T. Brinkman, Esq.
Worthington Industries, Inc.
200 Old Wilson Bridge Road
Columbus, OH 43085
Nature of Your Restricted Stock
You have been granted Restricted Stock. If you satisfy the conditions described
in the Plan and this Award Agreement, the restrictions imposed on your
Restricted Stock will lapse.
Grant Date: Your Shares of Restricted Stock were granted on [Insert Grant Date].
Number of Shares of Restricted Stock: You have been granted 1,300 Shares of
Restricted Stock.
When Your Restricted Stock Will Be Settled
Until the dates shown below or the events described below, your Shares of
Restricted Stock will be held in escrow by the Company and, except as described
below, may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated. At the end of the Restriction Period (as described below), these
Shares either will be distributed to you or forfeited, depending on

-1-



--------------------------------------------------------------------------------



 



whether or not you satisfy the conditions described in this Award Agreement and
in the Plan. Any fractional Share of Restricted Stock will be settled in cash.
Normal Restriction Period: Normally, and subject to your continued service as a
Director, the restrictions on your Restricted Stock will lapse and the Shares of
Restricted Stock will become fully vested on the earlier to occur of (1) the
first anniversary of the Grant Date or (2) if the Restricted Stock was granted
as of the date of an Annual Meeting, the date on which the next Annual Meeting
is held.
How Your Restricted Stock Might Be Settled Before the Last Day of the Normal
Restriction Period: Upon a Business Combination or a Change in Control, the
restrictions on your Restricted Stock will lapse and the Shares of Restricted
Stock will become fully vested.
How Termination Will Affect Your Restricted Stock:

      Death, Disability or Retirement (With the Board’s Consent). If you
Terminate due to death, Disability or Retirement (with the Board’s consent), the
Restricted Stock will become fully vested on the Termination date.        
Termination for Any Reason Other than Death, Disability or Retirement (With the
Board’s Consent). If you Terminate for any reason other than death, Disability
or Retirement (with the Board’s consent), the Restricted Stock will be forfeited
on the Termination date.

Other Ways in Which Your Restricted Stock May Be Forfeited: Your Restricted
Stock will be forfeited if you:

  [1]   Without the Board’s written consent, which may be withheld for any
reason or for no reason, serve (or agree to serve) as an officer, director,
consultant or employee of any proprietorship, partnership, corporation, limited
liability company or other entity or become the owner of a business or a member
of a partnership that competes with the Company or a Related Entity or render
any service to entities that compete with the Company or a Related Entity; or  
  [2]   Deliberately engage in any action that the Board concludes could harm
the Company or any Related Entity.

Settling Your Restricted Stock
If all applicable conditions have been met, your Restricted Stock will be
released from escrow and distributed to you as soon as administratively feasible
after the last day of the Restriction Period.
Other Rules Affecting Your Restricted Stock
Rights During the Restriction Period: During the Restriction Period (and even
though the Shares of Restricted Stock are held in escrow until they are
settled), you may exercise any voting rights associated with your Restricted
Stock. Any dividends or other distributions paid with

-2-



--------------------------------------------------------------------------------



 



respect to your Restricted Stock will be held by the Company as escrow agent
during the Restriction Period and will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid. At the end of the Restriction Period, such
dividends or other distributions will be distributed to you or forfeited as
provided above with respect to the Restricted Stock as to which they were paid.
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any Restricted Stock that is settled after you die. This may be done only on the
attached Beneficiary Designation Form and by following the rules described in
that form. This form need not be completed now and is not required as a
condition of receiving your Restricted Stock. If you die without completing a
Beneficiary Designation Form or if you do not complete that form correctly, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.
Transferring Your Restricted Stock: Normally, your Restricted Stock may not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated.
However, as described above, you may complete a Beneficiary Designation Form to
name a beneficiary or beneficiaries to receive any Restricted Stock that is
settled after you die. Also, the Board may allow you to transfer your Restricted
Stock to certain Permissible Transferees. Contact Dale T. Brinkman at the
address or number given above if you are interested in transferring your
Restricted Stock to a Permissible Transferee.
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio.
Other Agreements: Your Restricted Stock will be subject to the terms of any
other written agreements between you and the Company to the extent that those
other agreements do not directly conflict with the terms of the Plan or this
Award Agreement.
Adjustments to Your Restricted Stock: Your Restricted Stock will be adjusted, if
appropriate, to reflect any change to the Company’s capital structure after the
Grant Date (e.g., the number of Shares of Restricted Stock will be adjusted to
reflect a Share split).
Other Rules: Your Restricted Stock is subject to more rules described in the
Plan. You should read the Plan carefully to ensure you fully understand all the
terms and conditions of this Restricted Stock. In the event of a conflict
between the terms of the Plan and the terms of this Award Agreement, the terms
of the Plan will govern.
*****
Your Acknowledgment of Restricted Stock Conditions
By signing below, you acknowledge and agree that:

  •   A copy of the Plan has been made available to you; and     •   You
understand and accept the terms and conditions placed on your Restricted Stock.



-3-



--------------------------------------------------------------------------------



 



              [INSERT GRANTEE’S NAME]   WORTHINGTON INDUSTRIES, INC.         By:
   
(signature)
           
Date signed:
      Date signed:  
 
           

After a signed copy of your Award Agreement is received, the Board will
acknowledge receipt of it.
*****
Board’s Acknowledgment of Receipt
A signed copy of the Award Agreement issued to [Insert Grantee’s Name] was
received on ____________.

          Worthington Industries, Inc. Board of Directors    
 
       
By:
       
 
       
 
       
Date:
       
 
       

Note: Send a copy of this completed form to the Participant and keep a copy as
part of the Plan’s permanent records.

-4-